DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 34-36, and 42 is rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi’647 (US 20160196647 A1); and in view of Madabhushi’s302 (US 20150213302 A1).
Re Claim 1, Madabhushi’647 discloses a Computer Aided Diagnosis, CADx, system (see Madabhushi’647: e.g., --employing computer aided detection and diagnosis (CADx) techniques. Conventional CADx approaches typically employ image-driven textures acquired from multiple MRI protocols, and may combine the image-driven textures with pharmacokinetic behavior quantifiers and machine learning techniques. However, these conventional approaches have not been generalized across different scanners or across different institutions. --, in [0005], and, --classifying the MR image of the region of prostate tissue in the patient demonstrating cancerous pathology. Classifying the MR image may include controlling a CADx system to generate a classification of the region of tissue in the image based, at least in part, on the quantification of differences or on the BcR probability score.--, in [0031], [0057], Fig. 5, and in [0066]-[0068]) comprising:

a CADx processing engine configured to receive and process the at least one input medical image and produce at least one CADx score (see Madabhushi’647: e.g., --employing computer aided detection and diagnosis (CADx) techniques. Conventional CADx approaches typically employ image-driven textures acquired from multiple MRI protocols, and may combine the image-driven textures with pharmacokinetic behavior quantifiers and machine learning techniques. However, these conventional approaches have not been generalized across different scanners or across different institutions. --, in [0005], and, --classifying the MR image of the region of prostate tissue in the patient demonstrating cancerous pathology. Classifying the MR image may include controlling a CADx system to generate a classification of the region of tissue in the image based, at least in part, on the quantification of differences or on the BcR probability score.--, in [0031], [0057], Fig. 5, and -- Quantification logic 448 computes a quantification of differences associated with the shape feature, the volume feature, or the intensity feature, and the differential atlas. In one embodiment, quantification logic 448 also generates a probability score for the patient based, at least in part, the quantification of differences. The quantification of differences may be based, at least in part, on the shape feature, the volume feature, or the intensity feature, and the differential atlas. In one embodiment, quantification logic 448 generates a registered diagnostic image by registering the diagnostic image to the statistical shape differential atlas. Quantification the quantification of differences or on the BcR probability score. In other embodiments, other types of CADx systems may be controlled, including CADx systems for types of cancer where disease classification and prognosis prediction may be based on shape or volume features quantified from MR images of a region of tissue.--, in [0066]-[0068]); and
a CADx score classifying circuit operably coupled to the CADx processing engine (see Madabhushi’647: e.g., -- quantification logic 448 may control a CADx system to classify the diagnostic image based, at least in part, on the quantification of differences or on the BcR probability score. In other embodiments, other types of CADx systems may be controlled, including CADx systems for types of cancer where disease classification and prognosis prediction may be based on shape or volume features quantified from MR images of a region of tissue.--, in [0066]-[0068]);
Madabhushi’647 however does not explicitly disclose above classifying circuit is a mapping circuit operably coupled to the CADx processing engine,
Madabhushi’s302 teaches a mapping circuit operably coupled to the CADx processing engine (see Madabhushi’302: e.g., -- A key component of a cancer grade is the mitotic count. In one embodiment, method 100, at 180, provides the mitotic count generated at step 170 to an automated cancer grading system. The automated cancer grading system generates a cancer grade, based, at least in part, on the mitotic count. HPFs with lower mitotic counts may generate a lower cancer grade, while HPFs with 
Madabhushi’647 and Madabhushi’302 are combinable as they are in the same field of endeavor:  a computer aided diagnosis (CADx) system to classify the image. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Madabhushi’647’s system using Madabhushi’302’s teachings by including a mapping circuit operably coupled to the CADx processing engine to Madabhushi’647’s computer aided diagnosis (CADx) system in order to generates a cancer grade, based, at least in part, on the classification score {equivalent to Madabhushi’647 CADx score, such as “the quantification of differences or the BcR probability score”} (see Madabhushi’302: e.g. in [0039]-[0042], [0054], and [0075]);
Madabhushi’647 as modified by Madabhushi’302 further disclose the mapping circuit configured to:
map the at least one CADx score to a risk adjusted virtual score; and generate an output of at least the risk adjusted virtual score associated with the processed at least one input medical image (see Madabhushi’302: e.g., -- A key component of a cancer grade is the mitotic count. In one embodiment, method 100, at 180, provides the mitotic count generated at step 170 to an automated cancer grading system. The automated cancer grading system generates a cancer grade, based, at least in part, on 
wherein the at least one CADx score and the risk adjusted virtual score correspond to an equivalent risk of condition or disease associated with a patient (see Madabhushi’302: e.g., -- A key component of a cancer grade is the mitotic count. In one embodiment, method 100, at 180, provides the mitotic count generated at step 170 to an automated cancer grading system. The automated cancer grading system generates a cancer grade, based, at least in part, on the mitotic count. HPFs with lower mitotic counts may generate a lower cancer grade, while HPFs with higher mitotic counts may result in a higher cancer grade. --, in [0039]-[0042], and, -- controlling an automated cancer grading system to grade the image. In one embodiment, the automated cancer grading system grades the image using a Bloom-Richardson grade. The Bloom-Richardson grade is based, at least in part, on the mitotic count.--, [0054], [0075] {herein “a cancer grade” read on “the risk adjusted virtual score” and, corresponding “classification code” or “mitotic counts” read on “CADx score”, which is equivalent to Madabhushi’647 CADx score, such as “the quantification of differences or the BcR probability score”} }). 
The automated cancer grading system generates a cancer grade, based, at least in part, on the mitotic count. HPFs with lower mitotic counts may generate a lower cancer grade, while HPFs with higher mitotic counts may result in a higher cancer grade. --, in [0039]-[0042], and, -- controlling an automated cancer grading system to grade the image. In one embodiment, the automated cancer grading system grades the image using a Bloom-Richardson grade. The Bloom-Richardson grade is based, at least in part, on the mitotic count.--, [0054], [0075] {grade read on scale}).
 
Re Claim 25, Madabhushi’647 as modified by Madabhushi’302 further disclose analyse a first set of input medical image data to obtain a first score that indicates a value associated with at least one patient having the disease or condition (see Madabhushi’302: e.g., --generating a CNN classification score by classifying the candidate mitosis patch with the CNN classifier. The CNN classification score indicates the probability the candidate mitosis patch is mitotic. In one embodiment, the CNN classifier generates a log-likelihood that the candidate mitosis patch is a member of a class (e.g., mitotic, non-mitotic). An exponential function is applied to the log-likelihood to generate a probability that the candidate mitosis patch is mitotic. If the probability 
apply thereafter a mapping function to the first score based on at least a second set of input medical image data to generate the output of at least the risk adjusted virtual score (see Madabhushi’302: e.g., -- A key component of a cancer grade is the mitotic count. In one embodiment, method 100, at 180, provides the mitotic count generated at step 170 to an automated cancer grading system. The automated cancer 

Re Claim 34, claim 34 is the corresponding method claim to claim 23 respectively. Thus, claim 34 is rejected for the similar reasons as for claim 23. Furthermore, Madabhushi’647 as modified by Madabhushi’302 further disclose a method of mapping a determined raw CADx score (see Madabhushi’302: e.g., -- A key component of a cancer grade is the mitotic count. In one embodiment, method 100, at 180, provides the mitotic count generated at step 170 to an automated cancer grading system. The automated cancer grading system generates a cancer grade, based, at least in part, on the mitotic count. HPFs with lower mitotic counts may generate a lower cancer grade, while HPFs with higher mitotic counts may result in a higher cancer grade. --, in [0039]-[0042], and, -- controlling an automated cancer grading system to grade the image. In one embodiment, the automated cancer grading system grades the image using a Bloom-Richardson grade. The Bloom-Richardson grade is based, at least in part, on the mitotic count.--, [0054], [0075] {herein “a cancer grade” read on “the risk adjusted virtual score” and, corresponding “classification code” or “mitotic counts” read on “CADx score”}).
Re Claim 35, Madabhushi’647 as modified by Madabhushi’356 further disclose identifying a range of possible values of a first non-modified score (see Madabhushi’302: e.g.,: --The set of intensity features includes mean intensity, median intensity, variance, maximum/minimum ratio, range, interquartile range, kurtosis, or skewness.  In another embodiment, the set of intensity features may be extracted from different channels, and the set of intensity features may include different intensity features.--, in [0033]-[0034], and, -- Method 100 also includes, at 150, producing a final classification.  The final classification is based, at least in part, on both the CNN classification score and the HC classification score.  Producing the final classification includes comparing the CNN classification score with the HC classification score.  If the CNN classification score and the HC classification score are both within a threshold range, method 100 produces a final classification based, at least in part, on the CNN classification score and the HC classification score.  The final classification score indicates the probability that the candidate mitosis patch is mitotic.  In one embodiment, if both the CNN classification score and HC classification score are within a threshold range of (0.58, 1], method 100 produces a final classification score that indicates the candidate mitosis patch is mitotic.  Alternately, if both the CNN classification score and the HC classification score are within a threshold range of [0, 0.58], method 100 produces a final classification score that indicates the candidate mitosis patch is non-mitotic.--, in [0038]-[0040]);  
allocating the first non-modified score into one of a plurality of sub-ranges, dependent upon a determined risk of condition or disease for each of the plurality of sub-ranges (see Madabhushi’302: e.g.,: --The set of intensity features includes mean intensity, median intensity, variance, maximum/minimum ratio, range, interquartile range, kurtosis, or skewness.  In another embodiment, the set of intensity features may be extracted from different channels, and the set of intensity features may include different intensity features.--, in [0033]-[0034], and, -- Method 100 also includes, at 150, producing a final classification.  The final classification is based, at least in part, on both the CNN classification score and the HC classification score.  Producing the final classification includes comparing the CNN classification score with the HC classification score.  If the CNN classification score and the HC classification score are both within a threshold range, method 100 produces a final classification based, at least in part, on the CNN classification score and the HC classification score.  The final classification score indicates the probability that the candidate mitosis patch is mitotic.  In one embodiment, if both the CNN classification score and HC classification score are within a threshold range of (0.58, 1], method 100 produces a final classification score that indicates the candidate mitosis patch is mitotic.  Alternately, if both the CNN classification score and the HC classification score are within a threshold range of [0, 0.58], method 100 produces a final classification score that indicates the candidate mitosis patch is non-mitotic.--, in [0038]-[0040]); and
repeating the steps of separating and working for the virtual score, and deriving a mapping function that maps values of the first score to an equivalent risk of the virtual score (see Madabhushi’302: e.g., -- A key component of a cancer grade is the mitotic count. In one embodiment, method 100, at 180, provides the mitotic count generated at step 170 to an automated cancer grading system. The automated cancer grading system generates a cancer grade, based, at least in part, on the mitotic count. HPFs with lower mitotic counts may generate a lower cancer grade, while HPFs with higher mitotic counts may result in a higher cancer grade. --, in [0039]-[0042], and, -- controlling an automated cancer grading system to grade the image. In one embodiment, the automated cancer grading system grades the image using a Bloom-Richardson grade. The Bloom-Richardson grade is based, at least in part, on the mitotic count.--, [0054], [0075], and [0084]).

Re Claim 36, claim 36 is the corresponding CADx system claim to claim 23 respectively. Thus, claim 36 is rejected for the similar reasons as for claim 23. Furthermore, Madabhushi’647 as modified by Madabhushi’302 further disclose Computer Aided Diagnosis, CADx, system ( see Madabhushi’647: e.g., --employing computer aided detection and diagnosis (CADx) techniques. Conventional CADx approaches typically employ image-driven textures acquired from multiple MRI protocols, and may combine the image-driven textures with pharmacokinetic behavior quantifiers and machine learning techniques. However, these conventional approaches have not been generalized across different scanners or across different institutions. --, in [0005], and, --classifying the MR image of the region of prostate tissue in the patient demonstrating cancerous pathology. Classifying the MR image may include controlling a CADx system to generate a classification of the region of tissue in the image based, at least in part, on the quantification of differences or on the BcR probability score.--, in [0031], [0057], Fig. 5, and in [0066]-[0068]; also see Madabhushi’302: e.g., -- A key component of a cancer grade is the mitotic count. In one embodiment, method 100, at 180, provides the mitotic count generated at step 170 to an automated cancer grading system. The automated cancer grading system generates a cancer grade, based, at least in part, on the mitotic count. HPFs with lower mitotic counts may generate a lower cancer grade, while HPFs with higher mitotic counts may result in a higher cancer grade. --, in [0039]-[0042], and, -- controlling an automated cancer grading system to grade the image. In one embodiment, the automated cancer grading system grades the image using a Bloom-Richardson grade. The Bloom-Richardson grade is based, at least in part, on the mitotic count.--, [0054], [0075] {herein “a cancer grade” read on “the risk adjusted virtual score” and, corresponding “classification code” or “mitotic counts” read on “CADx score”}). 

Re Claim 42, claim 42 is the corresponding CADx system claim to claim 23 respectively. Thus, claim 42 is rejected for the similar reasons as for claim 23. Furthermore, Madabhushi’647 as modified by Madabhushi’302 further disclose a Computer Aided Diagnosis, CADx, system  ( see Madabhushi’647: e.g., --employing computer aided detection and diagnosis (CADx) techniques. Conventional CADx approaches typically employ image-driven textures acquired from multiple MRI protocols, and may combine the image-driven textures with pharmacokinetic behavior quantifiers and machine learning techniques. However, these conventional approaches have not been generalized across different scanners or across different institutions. --, in [0005], and, --classifying the MR image of the region of prostate tissue in the patient demonstrating cancerous pathology. Classifying the MR image may include controlling a CADx system to generate a classification of the region of tissue in the image based, at least in part, on the quantification of differences or on the BcR probability score.--, in [0031], [0057], Fig. 5, and in [0066]-[0068]; also see Madabhushi’302: e.g., -- A key component of a cancer grade is the mitotic count. In one embodiment, method 100, at 180, provides the mitotic count generated at step 170 to an automated cancer grading system. The automated cancer grading system generates a cancer grade, based, at least in part, on the mitotic count. HPFs with lower mitotic counts may generate a lower cancer grade, while HPFs with higher mitotic counts may result in a higher cancer grade. --, in [0039]-[0042], and, -- controlling an automated cancer grading system to grade the image. In one embodiment, the automated cancer grading system grades the image using a Bloom-Richardson grade. The Bloom-Richardson grade is based, at least in part, on the mitotic count.--, [0054], [0075] {herein “a cancer grade” read on “the risk adjusted virtual score” and, corresponding “classification code” or “mitotic counts” read on “CADx score”}).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi’647 as modified by Madabhushi’s302; and further in view of BOROCZKY (US 20170061087 A1).
Re Claim 26, Madabhushi’647 as modified by Madabhushi’302 further disclose wherein the first score is at least one risk adjusted virtual score of at least one second score type having an equivalent risk to the first score, where the at least one second score type comprises at least one of:
a modified risk indication (see Madabhushi’302: e.g., --generating a CNN classification score by classifying the candidate mitosis patch with the CNN classifier. The CNN classification score indicates the probability the candidate mitosis patch is mitotic. In one embodiment, the CNN classifier generates a log-likelihood that the candidate mitosis patch is a member of a class (e.g., mitotic, non-mitotic). An exponential function is applied to the log-likelihood to generate a probability that the candidate mitosis patch is mitotic. If the probability exceeds a threshold probability, the CNN classifier classifies the candidate mitosis patch as mitotic. If the probability is equal to or less than the threshold probability, the CNN classifier classifies the candidate mitosis patch as non-mitotic. In one embodiment, the threshold probability is 0.58. In other embodiments, other threshold probabilities may be used.--, in [0047]; also see Madabhushi’647:-- to reduce the subjectivity of image appearance assessment and score assessment includes employing computer aided detection and diagnosis (CADx) techniques.--, in [0005]; and, -- generating a BcR probability score associated with the MR image of the region of prostate tissue in the patient demonstrating cancerous pathology. The BcR probability score may represent the probability that the patient associated with the MR image will develop BcR within a period of time. The BcR probability score may be based on the quantification of differences. [0031] Method 100 also includes, at 150, classifying the MR image of the region of prostate tissue in the patient demonstrating cancerous pathology. Classifying the MR image may include controlling a CADx system to generate a classification of the region of tissue in the image based, at least in part, on the quantification of differences or on the BcR probability score. The classification may indicate a likelihood that the patient will experience BcR within a time period. The time period may be one year, five years, or another time period.--, in [0030]-[0031], [0057], [0061]-[0068]);
multiple virtual scores of multiple score types (see Madabhushi’302: e.g., --generating a CNN classification score by classifying the candidate mitosis patch with the CNN classifier. The CNN classification score indicates the probability the candidate mitosis patch is mitotic. In one embodiment, the CNN classifier generates a log-likelihood that the candidate mitosis patch is a member of a class (e.g., mitotic, non-mitotic). An exponential function is applied to the log-likelihood to generate a probability that the candidate mitosis patch is mitotic. If the probability exceeds a threshold probability, the CNN classifier classifies the candidate mitosis patch as mitotic. If the probability is equal to or less than the threshold probability, the CNN classifier classifies the candidate mitosis patch as non-mitotic. In one embodiment, the threshold probability is 0.58. In other embodiments, other threshold probabilities may be used.--, in [0047]; also see Madabhushi’647:-- to reduce the subjectivity of image appearance assessment and score assessment includes employing computer aided detection and diagnosis (CADx) techniques.--, in [0005]; and, -- generating a BcR probability score associated with the MR image of the region of prostate tissue in the patient demonstrating cancerous pathology. The BcR probability score may represent the probability that the patient associated with the MR image will develop BcR within a period of time. The BcR probability score may be based on the quantification of differences. [0031] Method 100 also includes, at 150, classifying the MR image of the region of prostate tissue in the patient demonstrating cancerous pathology. Classifying the MR image may include controlling a CADx system to generate a classification of the region of tissue in the image based, at least in part, on the quantification of differences or on the BcR probability score. The classification may indicate a likelihood that the patient will experience BcR within a time period. The time period may be one year, five years, or another time period.--, in [0030]-[0031], [0057], [0061]-[0068]);
Madabhushi’647 as modified by Madabhushi’s302 however do not explicitly disclose an equivalent Positron Emission Tomography, PET, standardised uptake value, SUV,
BOROCZKY teaches the at least one second score type comprises an equivalent Positron Emission Tomography, PET, standardised uptake value, SUV (see BOROCZKY: e.g., -- a computer-aided stratification technique is applied to analyze historical patient case diagnoses and correctness thereof in order to calculate a stratification score (20) for each of a plurality of abnormality types and/or anatomical locations. --, and, -- analyzing patient demographic and clinical information; and calculating a computer-aided stratification score for the patient case as a function of the identified abnormality and the patient demographic and clinical information--, in abstract, and [0005], --performing computer-aided stratification of diagnosis difficulty level for a plurality of patient cases using computer- aided diagnosis (CADx)--, in [0015] ; -- a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like).  That is, CAS module predicts whether a radiologist is likely to assess the case correctly or incorrectly.  In one example, historical diagnosis accuracy over a number of patient cases is used to assign stratification scores to current patient cases.  For instance, the CAS module determines whether a particular type of lesion is misdiagnosed at a rate above a predetermined threshold, and assigns that particular type of lesion a "difficult" rating or score.  To further this example, a radiologist may regularly determine that a particular tumor or tumor location is malignant and order a biopsy procedure.  If the biopsy regularly indicates that the tumor is benign, the particular tumor type or location (or other tumor metric) can be associated with a stratification score of "difficult".  It will be appreciated that the foregoing example is not limited to misdiagnoses as a metric for assigning the stratification score, but rather other metrics may be employed, such as characteristics of the images or the computed metrics describing the level of uncertainty expressed in radiology reports.  At 54, when applied to a new case for which the specific lesion location (or type or other metric) is pre-specified, as previously described, the score generated by the classifier becomes the stratification score.  In one embodiment, the CAS algorithm can provide a stratification score for each individual radiologist based on the diagnostic accuracy of the particular physician.--, in [0022], and, -- The database also stores clinical information for each of a plurality of patients, which may include, e.g. family history, medical history, reason for the imaging study, current condition, symptoms, current treatments, risk factors, etc. Also stored in the database are acquired imaging studies for one or more patients, including, e.g. a CT scan, an MM scan, a PET scan, a SPECT scan, an ultrasound scan, an x-ray or the like. [0019] The clinical question may be broadly described as a screening task (e.g., detection of abnormalities, or the like), a diagnosis task (e.g., characterization of abnormalities as to their nature and/or malignancy), or an evaluation task (e.g., measurements, assessment of disease progression and/or treatment efficacy).--, in [0018]-[0019]);
Madabhushi’647 (as modified by Madabhushi’302) and BOROCZKY  are combinable as they are in the same field of endeavor:  a computer aided diagnosis (CADx) system to classify the image. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Madabhushi’647 (as modified by Madabhushi’302)’s system using BOROCZKY’s teachings by including at least one second score type comprises an equivalent Positron Emission Tomography, PET, standardised uptake value, SUV to Madabhushi’647 (as modified by Madabhushi’302)’s computer aided diagnosis (CADx) system in order to generate a stratification score for each individual radiologist based on the diagnostic accuracy of the particular physician (see BOROCZKY: e.g. in [0019]-[0022]).

Claims 27-33, and 37-41 is rejected under 35 U.S.C. 103 as being unpatentable over Madabhushi’647 as modified by Madabhushi’s302 and BOROCZKY; and further in view of Madabhushi’356 (US 20180012356 A1).
Re Claim 27, Madabhushi’647 as modified by Madabhushi’s302 and BOROCZKY however do not explicitly disclose at least one second score type using at least one of: an equivalent doubling time factor, an equivalent nodule size, 
Madabhushi’356 discloses at least one second score type using at least one of: an equivalent doubling time factor, an equivalent nodule size (see Madabhushi’356: e.g., -- At least 25% of nodules identified on baseline CT imagery are GGN nodules.  GGNs that persist on follow-up scans often represent early cancers that, if resected, have a five year disease free survival range of between 67% and 100%, depending on the extent of IA in the GGN.  Thus, a more accurate way to distinguish IA from AIS in GGNs detected in CT imagery would facilitate improved patient outcomes and reduce un-needed invasive procedures.--, in [0005], -- a 3D histological reconstruction of histological slices of a GGN and register the 3D histological reconstruction with a 3D CT image of the GGN, thus combining or "fusing" the 3D histological reconstruction with the 3D CT image.  Example methods and apparatus map regions of IA detected in the 3D histology reconstruction to the 3D CT image and extract texture or shape features associated with IA from the 3D CT image.  A classifier may be trained to detect computer extracted textural or shape features associated with IA in a 3D CT image…. IA tissue 820 and non-invasive tissue 810 are registered with the CT image 830 of the same region of tissue.  In one embodiment, affine and elastic registration facilitates mapping the extent of invasion from ex vivo pathology represented by IA tissue 820 and non-invasive tissue 810 onto corresponding CT imagery represented by CT image 830.  Affine and elastic registration facilitates correcting deformations suffered by the tissue during excision and histology preparation.  Recovering non-linear deformations between the template and target images facilitates registering the 3D histological reconstruction with the CT imagery. --, in [0015]; -- a classification circuit that generates an invasiveness classification for a diagnostic 3D radiological image;  a training circuit that trains the classification circuit to identify a texture feature or a shape feature associated with IA or AIS;  an image acquisition circuit that accesses a diagnostic 3D radiological image of a region of tissue demonstrating cancerous pathology and that provides the diagnostic 3D radiological image to the classification circuit, where the diagnostic 3D radiological image includes a texture feature or a shape feature;  and an IA prediction circuit that generates an invasiveness score based, at least in part, on the diagnostic 3D radiological image and the invasiveness classification.--, in claim 18, and, -- SVM regression may be used to determine an IA score.  For example, the SVM may learn to classify an image based on a texture feature that was extracted from the 3D radiological image that matches a previously learned texture feature to within a threshold.--, in [0052]-[0056]);
Madabhushi’647 (as modified by Madabhushi’302 and BOROCZKY) and Madabhushi’356 are combinable as they are in the same field of endeavor:  a computer aided diagnosis (CADx) system to classify the image. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Madabhushi’647 (as modified by Madabhushi’302 and BOROCZKY)’s system using Madabhushi’356’s teachings by including at least one second score type using at least one of: an equivalent doubling time factor, an equivalent nodule size to Madabhushi’647 (as modified by Madabhushi’302 and BOROCZKY)’s computer aided diagnosis (CADx) system in order to to definitively identify the extent of invasive adenocarcinoma (IA) from in situ or non-invasive adenocarcinoma (AIS) (see Madabhushi’356: e.g. in abstract, in [0002]-[0005], [0015], and [0052]-[0056]).

Re Claim 28, Madabhushi’647 as modified by Madabhushi’302, BOROCZKY, and Madabhushi’356 further disclose wherein the at least one medical image includes a chest-computed tomography, CT, scan that shows at least one pulmonary nodule (see Madabhushi’356: e.g., -- At least 25% of nodules identified on baseline CT imagery are GGN nodules.  GGNs that persist on follow-up scans often represent early cancers that, if resected, have a five year disease free survival range of between 67% and 100%, depending on the extent of IA in the GGN.  Thus, a more accurate way to distinguish IA from AIS in GGNs detected in CT imagery would facilitate improved patient outcomes and reduce un-needed invasive procedures.--, in [0005], -- a 3D histological reconstruction of histological slices of a GGN and register the 3D histological reconstruction with a 3D CT image of the GGN, thus combining or "fusing" the 3D histological reconstruction with the 3D CT image.  Example methods and apparatus map regions of IA detected in the 3D histology reconstruction to the 3D CT image and extract texture or shape features associated with IA from the 3D CT image.  A classifier may be trained to detect computer extracted textural or shape features associated with IA in a 3D CT image…. IA tissue 820 and non-invasive tissue 810 are registered with the CT image 830 of the same region of tissue.  In one embodiment, affine and elastic registration facilitates mapping the extent of invasion from ex vivo pathology represented by IA tissue 820 and non-invasive tissue 810 onto corresponding CT imagery represented by CT image 830.  Affine and elastic registration facilitates correcting deformations suffered by the tissue during excision and histology preparation.  Recovering non-linear deformations between the template and target images facilitates registering the 3D histological reconstruction with the CT imagery. --, in [0015]; -- a classification circuit that generates an invasiveness classification for a diagnostic 3D radiological image;  a training circuit that trains the classification circuit to identify a texture feature or a shape feature associated with IA or AIS;  an image acquisition circuit that accesses a diagnostic 3D radiological image of a region of tissue demonstrating cancerous pathology and that provides the diagnostic 3D radiological image to the classification circuit, where the diagnostic 3D radiological image includes a texture feature or a shape feature;  and an IA prediction circuit that generates an invasiveness score based, at least in part, on the diagnostic 3D radiological image and the invasiveness classification.--, in claim 18, and, -- SVM regression may be used to determine an IA score.  For example, the SVM may learn to classify an image based on a texture feature that was extracted from the 3D radiological image that matches a previously learned texture feature to within a threshold.--, in [0052]-[0056]). See the similar obviousness and motivations for combination of disclosures of the cited references as addresses above for claim 27.

Re Claim 29, Madabhushi’647 as modified by Madabhushi’302, BOROCZKY, and Madabhushi’356 further disclose wherein a Positron Emission Tomography, PET, CT scan of a patient is performed and a measured PET standardised uptake value, SUV, output provides an input indication to the CADx system as to whether or not a nodule is malignant or benign, and the risk adjusted virtual score indicates a likelihood of nodule malignancy  (see Madabhushi’356: e.g., -- At least 25% of nodules identified on baseline CT imagery are GGN nodules.  GGNs that persist on follow-up scans often represent early cancers that, if resected, have a five year disease free survival range of between 67% and 100%, depending on the extent of IA in the GGN.  Thus, a more accurate way to distinguish IA from AIS in GGNs detected in CT imagery would facilitate improved patient outcomes and reduce un-needed invasive procedures.--, in [0005], -- a 3D histological reconstruction of histological slices of a GGN and register the 3D histological reconstruction with a 3D CT image of the GGN, thus combining or "fusing" the 3D histological reconstruction with the 3D CT image.  Example methods and apparatus map regions of IA detected in the 3D histology reconstruction to the 3D CT image and extract texture or shape features associated with IA from the 3D CT image.  A classifier may be trained to detect computer extracted textural or shape features associated with IA in a 3D CT image…. IA tissue 820 and non-invasive tissue 810 are registered with the CT image 830 of the same region of tissue.  In one embodiment, affine and elastic registration facilitates mapping the extent of invasion from ex vivo pathology represented by IA tissue 820 and non-invasive tissue 810 onto corresponding CT imagery represented by CT image 830.  Affine and elastic registration facilitates correcting deformations suffered by the tissue during excision and histology preparation.  Recovering non-linear deformations between the template and target images facilitates registering the 3D histological reconstruction with the CT imagery. --, in [0015]; -- a classification circuit that generates an invasiveness classification for a diagnostic 3D radiological image;  a training circuit that trains the classification circuit to identify a texture feature or a shape feature associated with IA or AIS;  an image acquisition circuit that accesses a diagnostic 3D radiological image of a region of tissue demonstrating cancerous pathology and that provides the diagnostic 3D radiological image to the classification circuit, where the diagnostic 3D radiological image includes a texture feature or a shape feature;  and an IA prediction circuit that generates an invasiveness score based, at least in part, on the diagnostic 3D radiological image and the invasiveness classification.--, in claim 18, and, -- SVM regression may be used to determine an IA score.  For example, the SVM may learn to classify an image based on a texture feature that was extracted from the 3D radiological image that matches a previously learned texture feature to within a threshold.--, in [0052]-[0056]; also see BOROCZKY: e.g., -- a computer-aided stratification technique is applied to analyze historical patient case diagnoses and correctness thereof in order to calculate a stratification score (20) for each of a plurality of abnormality types and/or anatomical locations. --, and, -- analyzing patient demographic and clinical information; and calculating a computer-aided stratification score for the patient case as a function of the identified abnormality and the patient demographic and clinical information--, in abstract, and [0005], --performing computer-aided stratification of diagnosis difficulty level for a plurality of patient cases using computer- aided diagnosis (CADx)--, in [0015] ; -- a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like).  That is, CAS module predicts whether a radiologist is likely to assess the case correctly or incorrectly.  In one example, historical diagnosis accuracy over a number of patient cases is used to assign stratification scores to current patient cases.  For instance, the CAS module determines whether a particular type of lesion is misdiagnosed at a rate above a predetermined threshold, and assigns that particular type of lesion a "difficult" rating or score.  To further this example, a radiologist may regularly determine that a particular tumor or tumor location is malignant and order a biopsy procedure.  If the biopsy regularly indicates that the tumor is benign, the particular tumor type or location (or other tumor metric) can be associated with a stratification score of "difficult".  It will be appreciated that the foregoing example is not limited to misdiagnoses as a metric for assigning the stratification score, but rather other metrics may be employed, such as characteristics of the images or the computed metrics describing the level of uncertainty expressed in radiology reports.  At 54, when applied to a new case for which the specific lesion location (or type or other metric) is pre-specified, as previously described, the score generated by the classifier becomes the stratification score.  In one embodiment, the CAS algorithm can provide a stratification score for each individual radiologist based on the diagnostic accuracy of the particular physician.--, in [0022], and, -- The database also stores clinical information for each of a plurality of patients, which may include, e.g. family history, medical history, reason for the imaging study, current condition, symptoms, current treatments, risk factors, etc. Also stored in the database are acquired imaging studies for one or more patients, including, e.g. a CT scan, an MM scan, a PET scan, a SPECT scan, an ultrasound scan, an x-ray or the like. [0019] The clinical question may be broadly described as a screening task (e.g., detection of abnormalities, or the like), a diagnosis task (e.g., characterization of abnormalities as to their nature and/or malignancy), or an evaluation task (e.g., measurements, assessment of disease progression and/or treatment efficacy).--, in [0018]-[0019]).

Re Claim 30, Madabhushi’647 as modified by Madabhushi’302, BOROCZKY, and Madabhushi’356 further disclose wherein the measured PET SUV output is output either directly or is first mapped to a virtual PET SUV score that is output (see Madabhushi’356: e.g., -- At least 25% of nodules identified on baseline CT imagery are GGN nodules.  GGNs that persist on follow-up scans often represent early cancers that, if resected, have a five year disease free survival range of between 67% and 100%, depending on the extent of IA in the GGN.  Thus, a more accurate way to distinguish IA from AIS in GGNs detected in CT imagery would facilitate improved patient outcomes and reduce un-needed invasive procedures.--, in [0005], -- a 3D histological reconstruction of histological slices of a GGN and register the 3D histological reconstruction with a 3D CT image of the GGN, thus combining or "fusing" the 3D histological reconstruction with the 3D CT image.  Example methods and apparatus map regions of IA detected in the 3D histology reconstruction to the 3D CT image and extract texture or shape features associated with IA from the 3D CT image.  A classifier may be trained to detect computer extracted textural or shape features associated with IA in a 3D CT image…. IA tissue 820 and non-invasive tissue 810 are registered with the CT image 830 of the same region of tissue.  In one embodiment, affine and elastic registration facilitates mapping the extent of invasion from ex vivo pathology represented by IA tissue 820 and non-invasive tissue 810 onto corresponding CT imagery represented by CT image 830.  Affine and elastic registration facilitates correcting deformations suffered by the tissue during excision and histology preparation.  Recovering non-linear deformations between the template and target images facilitates registering the 3D histological reconstruction with the CT imagery. --, in [0015]; -- a classification circuit that generates an invasiveness classification for a diagnostic 3D radiological image;  a training circuit that trains the classification circuit to identify a texture feature or a shape feature associated with IA or AIS;  an image acquisition circuit that accesses a diagnostic 3D radiological image of a region of tissue demonstrating cancerous pathology and that provides the diagnostic 3D radiological image to the classification circuit, where the diagnostic 3D radiological image includes a texture feature or a shape feature;  and an IA prediction circuit that generates an invasiveness score based, at least in part, on the diagnostic 3D radiological image and the invasiveness classification.--, in claim 18, and, -- SVM regression may be used to determine an IA score.  For example, the SVM may learn to classify an image based on a texture feature that was extracted from the 3D radiological image that matches a previously learned texture feature to within a threshold.--, in [0052]-[0056]; also see BOROCZKY: e.g., -- a computer-aided stratification technique is applied to analyze historical patient case diagnoses and correctness thereof in order to calculate a stratification score (20) for each of a plurality of abnormality types and/or anatomical locations. --, and, -- analyzing patient demographic and clinical information; and calculating a computer-aided stratification score for the patient case as a function of the identified abnormality and the patient demographic and clinical information--, in abstract, and [0005], --performing computer-aided stratification of diagnosis difficulty level for a plurality of patient cases using computer- aided diagnosis (CADx)--, in [0015] ; -- a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like).  That is, CAS module predicts whether a radiologist is likely to assess the case correctly or incorrectly.  In one example, historical diagnosis accuracy over a number of patient cases is used to assign stratification scores to current patient cases.  For instance, the CAS module determines whether a particular type of lesion is misdiagnosed at a rate above a predetermined threshold, and assigns that particular type of lesion a "difficult" rating or score.  To further this example, a radiologist may regularly determine that a particular tumor or tumor location is malignant and order a biopsy procedure.  If the biopsy regularly indicates that the tumor is benign, the particular tumor type or location (or other tumor metric) can be associated with a stratification score of "difficult".  It will be appreciated that the foregoing example is not limited to misdiagnoses as a metric for assigning the stratification score, but rather other metrics may be employed, such as characteristics of the images or the computed metrics describing the level of uncertainty expressed in radiology reports.  At 54, when applied to a new case for which the specific lesion location (or type or other metric) is pre-specified, as previously described, the score generated by the classifier becomes the stratification score.  In one embodiment, the CAS algorithm can provide a stratification score for each individual radiologist based on the diagnostic accuracy of the particular physician.--, in [0022], and, -- The database also stores clinical information for each of a plurality of patients, which may include, e.g. family history, medical history, reason for the imaging study, current condition, symptoms, current treatments, risk factors, etc. Also stored in the database are acquired imaging studies for one or more patients, including, e.g. a CT scan, an MM scan, a PET scan, a SPECT scan, an ultrasound scan, an x-ray or the like. [0019] The clinical question may be broadly described as a screening task (e.g., detection of abnormalities, or the like), a diagnosis task (e.g., characterization of abnormalities as to their nature and/or malignancy), or an evaluation task (e.g., measurements, assessment of disease progression and/or treatment efficacy).--, in [0018]-[0019]).

Re Claim 31, Madabhushi’647 as modified by Madabhushi’302, BOROCZKY, and Madabhushi’356 further disclose wherein the at least one medical image includes both the at least one medical image and training data that comprises at least one of: meta data, historical data (see Madabhushi’356: e.g., -- At least 25% of nodules identified on baseline CT imagery are GGN nodules.  GGNs that persist on follow-up scans often represent early cancers that, if resected, have a five year disease free survival range of between 67% and 100%, depending on the extent of IA in the GGN.  Thus, a more accurate way to distinguish IA from AIS in GGNs detected in CT imagery would facilitate improved patient outcomes and reduce un-needed invasive procedures.--, in [0005], -- a 3D histological reconstruction of histological slices of a GGN and register the 3D histological reconstruction with a 3D CT image of the GGN, thus combining or "fusing" the 3D histological reconstruction with the 3D CT image.  Example methods and apparatus map regions of IA detected in the 3D histology reconstruction to the 3D CT image and extract texture or shape features associated with IA from the 3D CT image.  A classifier may be trained to detect computer extracted textural or shape features associated with IA in a 3D CT image…. IA tissue 820 and non-invasive tissue 810 are registered with the CT image 830 of the same region of tissue.  In one embodiment, affine and elastic registration facilitates mapping the extent of invasion from ex vivo pathology represented by IA tissue 820 and non-invasive tissue 810 onto corresponding CT imagery represented by CT image 830.  Affine and elastic registration facilitates correcting deformations suffered by the tissue during excision and histology preparation.  Recovering non-linear deformations between the template and target images facilitates registering the 3D histological reconstruction with the CT imagery. --, in [0015]; -- a classification circuit that generates an invasiveness classification for a diagnostic 3D radiological image;  a training circuit that trains the classification circuit to identify a texture feature or a shape feature associated with IA or AIS;  an image acquisition circuit that accesses a diagnostic 3D radiological image of a region of tissue demonstrating cancerous pathology and that provides the diagnostic 3D radiological image to the classification circuit, where the diagnostic 3D radiological image includes a texture feature or a shape feature;  and an IA prediction circuit that generates an invasiveness score based, at least in part, on the diagnostic 3D radiological image and the invasiveness classification.--, in claim 18, and, -- SVM regression may be used to determine an IA score.  For example, the SVM may learn to classify an image based on a texture feature that was extracted from the 3D radiological image that matches a previously learned texture feature to within a threshold.--, in [0052]-[0056]; also see BOROCZKY: e.g., -- a computer-aided stratification technique is applied to analyze historical patient case diagnoses and correctness thereof in order to calculate a stratification score (20) for each of a plurality of abnormality types and/or anatomical locations. --, and, -- analyzing patient demographic and clinical information; and calculating a computer-aided stratification score for the patient case as a function of the identified abnormality and the patient demographic and clinical information--, in abstract, and [0005], --performing computer-aided stratification of diagnosis difficulty level for a plurality of patient cases using computer- aided diagnosis (CADx)--, in [0015] ; -- a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like).  That is, CAS module predicts whether a radiologist is likely to assess the case correctly or incorrectly.  In one example, historical diagnosis accuracy over a number of patient cases is used to assign stratification scores to current patient cases.  For instance, the CAS module determines whether a particular type of lesion is misdiagnosed at a rate above a predetermined threshold, and assigns that particular type of lesion a "difficult" rating or score.  To further this example, a radiologist may regularly determine that a particular tumor or tumor location is malignant and order a biopsy procedure.  If the biopsy regularly indicates that the tumor is benign, the particular tumor type or location (or other tumor metric) can be associated with a stratification score of "difficult".  It will be appreciated that the foregoing example is not limited to misdiagnoses as a metric for assigning the stratification score, but rather other metrics may be employed, such as characteristics of the images or the computed metrics describing the level of uncertainty expressed in radiology reports.  At 54, when applied to a new case for which the specific lesion location (or type or other metric) is pre-specified, as previously described, the score generated by the classifier becomes the stratification score.  In one embodiment, the CAS algorithm can provide a stratification score for each individual radiologist based on the diagnostic accuracy of the particular physician.--, in [0022], and, -- The database also stores clinical information for each of a plurality of patients, which may include, e.g. family history, medical history, reason for the imaging study, current condition, symptoms, current treatments, risk factors, etc. Also stored in the database are acquired imaging studies for one or more patients, including, e.g. a CT scan, an MM scan, a PET scan, a SPECT scan, an ultrasound scan, an x-ray or the like. [0019] The clinical question may be broadly described as a screening task (e.g., detection of abnormalities, or the like), a diagnosis task (e.g., characterization of abnormalities as to their nature and/or malignancy), or an evaluation task (e.g., measurements, assessment of disease progression and/or treatment efficacy).--, in [0018]-[0019]). See the similar obviousness and motivations for combination of disclosures of the cited references as addresses above for claim 27.

Re Claim 32, Madabhushi’647 as modified by Madabhushi’302, BOROCZKY, and Madabhushi’356 further disclose wherein the CADx score mapping circuit is configured to exhibit monotonic properties that enable the output to include at least the risk adjusted virtual score associated with the processed at least one input medical image and the at least one CADx score (see Madabhushi’647: e.g., --employing computer aided detection and diagnosis (CADx) techniques. Conventional CADx approaches typically employ image-driven textures acquired from multiple MRI protocols, and may combine the image-driven textures with pharmacokinetic behavior quantifiers and machine learning techniques. However, these conventional approaches have not been generalized across different scanners or across different institutions. --, in [0005], and, --classifying the MR image of the region of prostate tissue in the patient demonstrating cancerous pathology. Classifying the MR image may include controlling a CADx system to generate a classification of the region of tissue in the image based, at least in part, on the quantification of differences or on the BcR probability score.--, in [0031], [0057], Fig. 5, and -- Quantification logic 448 computes a quantification of differences associated with the shape feature, the volume feature, or the intensity feature, and the differential atlas. In one embodiment, quantification logic 448 also generates a probability score for the patient based, at least in part, the quantification of differences. The quantification of differences may be based, at least in part, on the shape feature, the volume feature, or the intensity feature, and the differential atlas. In one embodiment, quantification logic 448 generates a registered diagnostic image by registering the diagnostic image to the statistical shape differential atlas. Quantification logic 448 may then control a CADx system or other medical imaging system to display the registered diagnostic image, the quantification of differences, or the BcR probability score. In one embodiment, quantification logic 448 may control a CADx system to classify the diagnostic image based, at least in part, on the quantification of differences or on the BcR probability score. In other embodiments, other types of CADx systems may be controlled, including CADx systems for types of cancer where disease classification and prognosis prediction may be based on shape or volume features quantified from MR images of a region of tissue.--, in [0066]-[0068]; also see see BOROCZKY: e.g., -- a computer-aided stratification technique is applied to analyze historical patient case diagnoses and correctness thereof in order to calculate a stratification score (20) for each of a plurality of abnormality types and/or anatomical locations. --, and, -- analyzing patient demographic and clinical information; and calculating a computer-aided stratification score for the patient case as a function of the identified abnormality and the patient demographic and clinical information--, in abstract, and [0005], --performing computer-aided stratification of diagnosis difficulty level for a plurality of patient cases using computer- aided diagnosis (CADx)--, in [0015] ; -- a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like).  That is, CAS module predicts whether a radiologist is likely to assess the case correctly or incorrectly.  In one example, historical diagnosis accuracy over a number of patient cases is used to assign stratification scores to current patient cases.  For instance, the CAS module determines whether a particular type of lesion is misdiagnosed at a rate above a predetermined threshold, and assigns that particular type of lesion a "difficult" rating or score.  To further this example, a radiologist may regularly determine that a particular tumor or tumor location is malignant and order a biopsy procedure.  If the biopsy regularly indicates that the tumor is benign, the particular tumor type or location (or other tumor metric) can be associated with a stratification score of "difficult".  It will be appreciated that the foregoing example is not limited to misdiagnoses as a metric for assigning the stratification score, but rather other metrics may be employed, such as characteristics of the images or the computed metrics describing the level of uncertainty expressed in radiology reports.  At 54, when applied to a new case for which the specific lesion location (or type or other metric) is pre-specified, as previously described, the score generated by the classifier becomes the stratification score.  In one embodiment, the CAS algorithm can provide a stratification score for each individual radiologist based on the diagnostic accuracy of the particular physician.--, in [0022], and, -- The database also stores clinical information for each of a plurality of patients, which may include, e.g. family history, medical history, reason for the imaging study, current condition, symptoms, current treatments, risk factors, etc. Also stored in the database are acquired imaging studies for one or more patients, including, e.g. a CT scan, an MM scan, a PET scan, a SPECT scan, an ultrasound scan, an x-ray or the like. [0019] The clinical question may be broadly described as a screening task (e.g., detection of abnormalities, or the like), a diagnosis task (e.g., characterization of abnormalities as to their nature and/or malignancy), or an evaluation task (e.g., measurements, assessment of disease progression and/or treatment efficacy).--, in [0018]-[0019]). See the similar obviousness and motivations for combination of disclosures of the cited references as addresses above for claim 27.

Re Claim 33, Madabhushi’647 as modified by Madabhushi’302, BOROCZKY, and Madabhushi’356 further disclose wherein the CADx score mapping circuit is configured to perform at least one from a group of: use a Support Vector Machine for classification of mapping between the at least one CADx score and the risk adjusted virtual score; include factoring in a mapping operation from at least one from a group of: user-specific preferences, more data associated with the patient (see Madabhushi’356: e.g., -- At least 25% of nodules identified on baseline CT imagery are GGN nodules.  GGNs that persist on follow-up scans often represent early cancers that, if resected, have a five year disease free survival range of between 67% and 100%, depending on the extent of IA in the GGN.  Thus, a more accurate way to distinguish IA from AIS in GGNs detected in CT imagery would facilitate improved patient outcomes and reduce un-needed invasive procedures.--, in [0005], -- a 3D histological reconstruction of histological slices of a GGN and register the 3D histological reconstruction with a 3D CT image of the GGN, thus combining or "fusing" the 3D histological reconstruction with the 3D CT image.  Example methods and apparatus map regions of IA detected in the 3D histology reconstruction to the 3D CT image and extract texture or shape features associated with IA from the 3D CT image.  A classifier may be trained to detect computer extracted textural or shape features associated with IA in a 3D CT image…. IA tissue 820 and non-invasive tissue 810 are registered with the CT image 830 of the same region of tissue.  In one embodiment, affine and elastic registration facilitates mapping the extent of invasion from ex vivo pathology represented by IA tissue 820 and non-invasive tissue 810 onto corresponding CT imagery represented by CT image 830.  Affine and elastic registration facilitates correcting deformations suffered by the tissue during excision and histology preparation.  Recovering non-linear deformations between the template and target images facilitates registering the 3D histological reconstruction with the CT imagery. --, in [0015]; -- a classification circuit that generates an invasiveness classification for a diagnostic 3D radiological image;  a training circuit that trains the classification circuit to identify a texture feature or a shape feature associated with IA or AIS;  an image acquisition circuit that accesses a diagnostic 3D radiological image of a region of tissue demonstrating cancerous pathology and that provides the diagnostic 3D radiological image to the classification circuit, where the diagnostic 3D radiological image includes a texture feature or a shape feature;  and an IA prediction circuit that generates an invasiveness score based, at least in part, on the diagnostic 3D radiological image and the invasiveness classification.--, in claim 18, and, -- SVM regression may be used to determine an IA score.  For example, the SVM may learn to classify an image based on a texture feature that was extracted from the 3D radiological image that matches a previously learned texture feature to within a threshold.--, in [0052]-[0056]; see Madabhushi’647: e.g., --employing computer aided detection and diagnosis (CADx) techniques. Conventional CADx approaches typically employ image-driven textures acquired from multiple MRI protocols, and may combine the image-driven textures with pharmacokinetic behavior quantifiers and machine learning techniques. However, these conventional approaches have not been generalized across different scanners or across different institutions. --, in [0005], and, --classifying the MR image of the region of prostate tissue in the patient demonstrating cancerous pathology. Classifying the MR image may include controlling a CADx system to generate a classification of the region of tissue in the image based, at least in part, on the quantification of differences or on the BcR probability score.--, in [0031], [0057], Fig. 5, and -- Quantification logic 448 computes a quantification of differences associated with the shape feature, the volume feature, or the intensity feature, and the differential atlas. In one embodiment, quantification logic 448 also generates a probability score for the patient based, at least in part, the quantification of differences. The quantification of differences may be based, at least in part, on the shape feature, the volume feature, or the intensity feature, and the differential atlas. In one embodiment, quantification logic 448 generates a registered diagnostic image by registering the diagnostic image to the statistical shape differential atlas. Quantification logic 448 may then control a CADx system or other medical imaging system to display the registered diagnostic image, the quantification of differences, or the BcR probability score. In one embodiment, quantification logic 448 may control a CADx system to classify the diagnostic image based, at least in part, on the quantification of differences or on the BcR probability score. In other embodiments, other types of CADx systems may be controlled, including CADx systems for types of cancer where disease classification and prognosis prediction may be based on shape or volume features quantified from MR images of a region of tissue.--, in [0066]-[0068]; also see BOROCZKY: e.g., -- a computer-aided stratification technique is applied to analyze historical patient case diagnoses and correctness thereof in order to calculate a stratification score (20) for each of a plurality of abnormality types and/or anatomical locations. --, and, -- analyzing patient demographic and clinical information; and calculating a computer-aided stratification score for the patient case as a function of the identified abnormality and the patient demographic and clinical information--, in abstract, and [0005], --performing computer-aided stratification of diagnosis difficulty level for a plurality of patient cases using computer- aided diagnosis (CADx)--, in [0015] ; -- a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like).  That is, CAS module predicts whether a radiologist is likely to assess the case correctly or incorrectly.  In one example, historical diagnosis accuracy over a number of patient cases is used to assign stratification scores to current patient cases.  For instance, the CAS module determines whether a particular type of lesion is misdiagnosed at a rate above a predetermined threshold, and assigns that particular type of lesion a "difficult" rating or score.  To further this example, a radiologist may regularly determine that a particular tumor or tumor location is malignant and order a biopsy procedure.  If the biopsy regularly indicates that the tumor is benign, the particular tumor type or location (or other tumor metric) can be associated with a stratification score of "difficult".  It will be appreciated that the foregoing example is not limited to misdiagnoses as a metric for assigning the stratification score, but rather other metrics may be employed, such as characteristics of the images or the computed metrics describing the level of uncertainty expressed in radiology reports.  At 54, when applied to a new case for which the specific lesion location (or type or other metric) is pre-specified, as previously described, the score generated by the classifier becomes the stratification score.  In one embodiment, the CAS algorithm can provide a stratification score for each individual radiologist based on the diagnostic accuracy of the particular physician.--, in [0022], and, -- The database also stores clinical information for each of a plurality of patients, which may include, e.g. family history, medical history, reason for the imaging study, current condition, symptoms, current treatments, risk factors, etc. Also stored in the database are acquired imaging studies for one or more patients, including, e.g. a CT scan, an MM scan, a PET scan, a SPECT scan, an ultrasound scan, an x-ray or the like. [0019] The clinical question may be broadly described as a screening task (e.g., detection of abnormalities, or the like), a diagnosis task (e.g., characterization of abnormalities as to their nature and/or malignancy), or an evaluation task (e.g., measurements, assessment of disease progression and/or treatment efficacy).--, in [0018]-[0019]). See the similar obviousness and motivations for combination of disclosures of the cited references as addresses above for claim 27.

Re Claim 37, Madabhushi’647 as modified by Madabhushi’302, BOROCZKY, and Madabhushi’356 further disclose wherein the regressor circuit is configured to perform at least one of the following: receive a training dataset and set a target value for each case in the training dataset that corresponds to an equivalent risk of the patient having the condition or disease (see Madabhushi’356: e.g., -- At least 25% of nodules identified on baseline CT imagery are GGN nodules.  GGNs that persist on follow-up scans often represent early cancers that, if resected, have a five year disease free survival range of between 67% and 100%, depending on the extent of IA in the GGN.  Thus, a more accurate way to distinguish IA from AIS in GGNs detected in CT imagery would facilitate improved patient outcomes and reduce un-needed invasive procedures.--, in [0005], -- a 3D histological reconstruction of histological slices of a GGN and register the 3D histological reconstruction with a 3D CT image of the GGN, thus combining or "fusing" the 3D histological reconstruction with the 3D CT image.  Example methods and apparatus map regions of IA detected in the 3D histology reconstruction to the 3D CT image and extract texture or shape features associated with IA from the 3D CT image.  A classifier may be trained to detect computer extracted textural or shape features associated with IA in a 3D CT image…. IA tissue 820 and non-invasive tissue 810 are registered with the CT image 830 of the same region of tissue.  In one embodiment, affine and elastic registration facilitates mapping the extent of invasion from ex vivo pathology represented by IA tissue 820 and non-invasive tissue 810 onto corresponding CT imagery represented by CT image 830.  Affine and elastic registration facilitates correcting deformations suffered by the tissue during excision and histology preparation.  Recovering non-linear deformations between the template and target images facilitates registering the 3D histological reconstruction with the CT imagery. --, in [0015]; -- a classification circuit that generates an invasiveness classification for a diagnostic 3D radiological image;  a training circuit that trains the classification circuit to identify a texture feature or a shape feature associated with IA or AIS;  an image acquisition circuit that accesses a diagnostic 3D radiological image of a region of tissue demonstrating cancerous pathology and that provides the diagnostic 3D radiological image to the classification circuit, where the diagnostic 3D radiological image includes a texture feature or a shape feature;  and an IA prediction circuit that generates an invasiveness score based, at least in part, on the diagnostic 3D radiological image and the invasiveness classification.--, in claim 18, and, -- SVM regression may be used to determine an IA score.  For example, the SVM may learn to classify an image based on a texture feature that was extracted from the 3D radiological image that matches a previously learned texture feature to within a threshold.--, in [0052]-[0056]);
perform a polynomial or spline regression or a piecewise function to perform the mapping between the at least one CADx score and one or more equivalent value(s) on a clinically accepted scale; employ at least one from a group of: a Random Forest, Support Vector Machine, a Convolutional Neural Network (see Madabhushi’356: e.g., -- At least 25% of nodules identified on baseline CT imagery are GGN nodules.  GGNs that persist on follow-up scans often represent early cancers that, if resected, have a five year disease free survival range of between 67% and 100%, depending on the extent of IA in the GGN.  Thus, a more accurate way to distinguish IA from AIS in GGNs detected in CT imagery would facilitate improved patient outcomes and reduce un-needed invasive procedures.--, in [0005], -- a 3D histological reconstruction of histological slices of a GGN and register the 3D histological reconstruction with a 3D CT image of the GGN, thus combining or "fusing" the 3D histological reconstruction with the 3D CT image.  Example methods and apparatus map regions of IA detected in the 3D histology reconstruction to the 3D CT image and extract texture or shape features associated with IA from the 3D CT image.  A classifier may be trained to detect computer extracted textural or shape features associated with IA in a 3D CT image…. IA tissue 820 and non-invasive tissue 810 are registered with the CT image 830 of the same region of tissue.  In one embodiment, affine and elastic registration facilitates mapping the extent of invasion from ex vivo pathology represented by IA tissue 820 and non-invasive tissue 810 onto corresponding CT imagery represented by CT image 830.  Affine and elastic registration facilitates correcting deformations suffered by the tissue during excision and histology preparation.  Recovering non-linear deformations between the template and target images facilitates registering the 3D histological reconstruction with the CT imagery. --, in [0015]; -- a classification circuit that generates an invasiveness classification for a diagnostic 3D radiological image;  a training circuit that trains the classification circuit to identify a texture feature or a shape feature associated with IA or AIS;  an image acquisition circuit that accesses a diagnostic 3D radiological image of a region of tissue demonstrating cancerous pathology and that provides the diagnostic 3D radiological image to the classification circuit, where the diagnostic 3D radiological image includes a texture feature or a shape feature;  and an IA prediction circuit that generates an invasiveness score based, at least in part, on the diagnostic 3D radiological image and the invasiveness classification.--, in claim 18, and, -- SVM regression may be used to determine an IA score.  For example, the SVM may learn to classify an image based on a texture feature that was extracted from the 3D radiological image that matches a previously learned texture feature to within a threshold.--, in [0052]-[0056]; see Madabhushi’647: e.g., --employing computer aided detection and diagnosis (CADx) techniques. Conventional CADx approaches typically employ image-driven textures acquired from multiple MRI protocols, and may combine the image-driven textures with pharmacokinetic behavior quantifiers and machine learning techniques. However, these conventional approaches have not been generalized across different scanners or across different institutions. --, in [0005], and, --classifying the MR image of the region of prostate tissue in the patient demonstrating cancerous pathology. Classifying the MR image may include controlling a CADx system to generate a classification of the region of tissue in the image based, at least in part, on the quantification of differences or on the BcR probability score.--, in [0031], [0057], Fig. 5, and -- Quantification logic 448 computes a quantification of differences associated with the shape feature, the volume feature, or the intensity feature, and the differential atlas. In one embodiment, quantification logic 448 also generates a probability score for the patient based, at least in part, the quantification of differences. The quantification of differences may be based, at least in part, on the shape feature, the volume feature, or the intensity feature, and the differential atlas. In one embodiment, quantification logic 448 generates a registered diagnostic image by registering the diagnostic image to the statistical shape differential atlas. Quantification logic 448 may then control a CADx system or other medical imaging system to display the registered diagnostic image, the quantification of differences, or the BcR probability score. In one embodiment, quantification logic 448 may control a CADx system to classify the diagnostic image based, at least in part, on the quantification of differences or on the BcR probability score. In other embodiments, other types of CADx systems may be controlled, including CADx systems for types of cancer where disease classification and prognosis prediction may be based on shape or volume features quantified from MR images of a region of tissue.--, in [0066]-[0068]; also see BOROCZKY: e.g., -- a computer-aided stratification technique is applied to analyze historical patient case diagnoses and correctness thereof in order to calculate a stratification score (20) for each of a plurality of abnormality types and/or anatomical locations. --, and, -- analyzing patient demographic and clinical information; and calculating a computer-aided stratification score for the patient case as a function of the identified abnormality and the patient demographic and clinical information--, in abstract, and [0005], --performing computer-aided stratification of diagnosis difficulty level for a plurality of patient cases using computer- aided diagnosis (CADx)--, in [0015] ; -- a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like).  That is, CAS module predicts whether a radiologist is likely to assess the case correctly or incorrectly.  In one example, historical diagnosis accuracy over a number of patient cases is used to assign stratification scores to current patient cases.  For instance, the CAS module determines whether a particular type of lesion is misdiagnosed at a rate above a predetermined threshold, and assigns that particular type of lesion a "difficult" rating or score.  To further this example, a radiologist may regularly determine that a particular tumor or tumor location is malignant and order a biopsy procedure.  If the biopsy regularly indicates that the tumor is benign, the particular tumor type or location (or other tumor metric) can be associated with a stratification score of "difficult".  It will be appreciated that the foregoing example is not limited to misdiagnoses as a metric for assigning the stratification score, but rather other metrics may be employed, such as characteristics of the images or the computed metrics describing the level of uncertainty expressed in radiology reports.  At 54, when applied to a new case for which the specific lesion location (or type or other metric) is pre-specified, as previously described, the score generated by the classifier becomes the stratification score.  In one embodiment, the CAS algorithm can provide a stratification score for each individual radiologist based on the diagnostic accuracy of the particular physician.--, in [0022], and, -- The database also stores clinical information for each of a plurality of patients, which may include, e.g. family history, medical history, reason for the imaging study, current condition, symptoms, current treatments, risk factors, etc. Also stored in the database are acquired imaging studies for one or more patients, including, e.g. a CT scan, an MM scan, a PET scan, a SPECT scan, an ultrasound scan, an x-ray or the like. [0019] The clinical question may be broadly described as a screening task (e.g., detection of abnormalities, or the like), a diagnosis task (e.g., characterization of abnormalities as to their nature and/or malignancy), or an evaluation task (e.g., measurements, assessment of disease progression and/or treatment efficacy).--, in [0018]-[0019]). See the similar obviousness and motivations for combination of disclosures of the cited references as addresses above for claim 27.

Re Claim 38, claim 38 is the corresponding method claim to claims 23, 34-35, and 36-37 respectively. Thus, claim 38 is rejected for the similar reasons as for claims 23, 34-35, and 36-37. Furthermore, Madabhushi’647 as modified by Madabhushi’302, BOROCZKY, and Madabhushi’356 further disclose method of mapping a determined raw Computer Aided Diagnosis, CADx, score in a CADx system (see Madabhushi’302: e.g., -- A key component of a cancer grade is the mitotic count. In one embodiment, method 100, at 180, provides the mitotic count generated at step 170 to an automated cancer grading system. The automated cancer grading system generates a cancer grade, based, at least in part, on the mitotic count. HPFs with lower mitotic counts may generate a lower cancer grade, while HPFs with higher mitotic counts may result in a higher cancer grade. --, in [0039]-[0042], and, -- controlling an automated cancer grading system to grade the image. In one embodiment, the automated cancer grading system grades the image using a Bloom-Richardson grade. The Bloom-Richardson grade is based, at least in part, on the mitotic count.--, [0054], [0075] {herein “a cancer grade” read on “the risk adjusted virtual score” and, corresponding “classification code” or “mitotic counts” read on “CADx score”}).

Re Claim 39, Madabhushi’647 as modified by Madabhushi’302, BOROCZKY, and Madabhushi’356 further disclose performing an iterative regression process on a mapping dataset; and generating a CADx score for each case in the mapping dataset (see Madabhushi’356: e.g., -- At least 25% of nodules identified on baseline CT imagery are GGN nodules.  GGNs that persist on follow-up scans often represent early cancers that, if resected, have a five year disease free survival range of between 67% and 100%, depending on the extent of IA in the GGN.  Thus, a more accurate way to distinguish IA from AIS in GGNs detected in CT imagery would facilitate improved patient outcomes and reduce un-needed invasive procedures.--, in [0005], -- a 3D histological reconstruction of histological slices of a GGN and register the 3D histological reconstruction with a 3D CT image of the GGN, thus combining or "fusing" the 3D histological reconstruction with the 3D CT image.  Example methods and apparatus map regions of IA detected in the 3D histology reconstruction to the 3D CT image and extract texture or shape features associated with IA from the 3D CT image.  A classifier may be trained to detect computer extracted textural or shape features associated with IA in a 3D CT image…. IA tissue 820 and non-invasive tissue 810 are registered with the CT image 830 of the same region of tissue.  In one embodiment, affine and elastic registration facilitates mapping the extent of invasion from ex vivo pathology represented by IA tissue 820 and non-invasive tissue 810 onto corresponding CT imagery represented by CT image 830.  Affine and elastic registration facilitates correcting deformations suffered by the tissue during excision and histology preparation.  Recovering non-linear deformations between the template and target images facilitates registering the 3D histological reconstruction with the CT imagery. --, in [0015]; -- a classification circuit that generates an invasiveness classification for a diagnostic 3D radiological image;  a training circuit that trains the classification circuit to identify a texture feature or a shape feature associated with IA or AIS;  an image acquisition circuit that accesses a diagnostic 3D radiological image of a region of tissue demonstrating cancerous pathology and that provides the diagnostic 3D radiological image to the classification circuit, where the diagnostic 3D radiological image includes a texture feature or a shape feature;  and an IA prediction circuit that generates an invasiveness score based, at least in part, on the diagnostic 3D radiological image and the invasiveness classification.--, in claim 18, and, -- SVM regression may be used to determine an IA score.  For example, the SVM may learn to classify an image based on a texture feature that was extracted from the 3D radiological image that matches a previously learned texture feature to within a threshold.--, in [0052]-[0056]).

Re Claim 40, Madabhushi’647 as modified by Madabhushi’302, BOROCZKY, and Madabhushi’356 further disclose wherein training a regressor circuit comprises: defining and allocating ranges of the score to the mapped dataset (see Madabhushi’302: e.g.,: --The set of intensity features includes mean intensity, median intensity, variance, maximum/minimum ratio, range, interquartile range, kurtosis, or skewness.  In another embodiment, the set of intensity features may be extracted from different channels, and the set of intensity features may include different intensity features.--, in [0033]-[0034], and, -- Method 100 also includes, at 150, producing a final classification.  The final classification is based, at least in part, on both the CNN classification score and the HC classification score.  Producing the final classification includes comparing the CNN classification score with the HC classification score.  If the CNN classification score and the HC classification score are both within a threshold range, method 100 produces a final classification based, at least in part, on the CNN classification score and the HC classification score.  The final classification score indicates the probability that the candidate mitosis patch is mitotic.  In one embodiment, if both the CNN classification score and HC classification score are within a threshold range of (0.58, 1], method 100 produces a final classification score that indicates the candidate mitosis patch is mitotic.  Alternately, if both the CNN classification score and the HC classification score are within a threshold range of [0, 0.58], method 100 produces a final classification score that indicates the candidate mitosis patch is non-mitotic.--, in [0038]-[0040]).

Re Claim 41, Madabhushi’647 as modified by Madabhushi’302, BOROCZKY, and Madabhushi’356 further disclose wherein training a regressor circuit further comprises: estimating a risk of a condition or disease associated with each input medical training image within a training population or measured on the mapping dataset; generating a risk adjusted virtual score associated with the respective input medical training image; and repeating a regression training operation until convergence is reached (see Madabhushi’356: e.g., -- At least 25% of nodules identified on baseline CT imagery are GGN nodules.  GGNs that persist on follow-up scans often represent early cancers that, if resected, have a five year disease free survival range of between 67% and 100%, depending on the extent of IA in the GGN.  Thus, a more accurate way to distinguish IA from AIS in GGNs detected in CT imagery would facilitate improved patient outcomes and reduce un-needed invasive procedures.--, in [0005], -- a 3D histological reconstruction of histological slices of a GGN and register the 3D histological reconstruction with a 3D CT image of the GGN, thus combining or "fusing" the 3D histological reconstruction with the 3D CT image.  Example methods and apparatus map regions of IA detected in the 3D histology reconstruction to the 3D CT image and extract texture or shape features associated with IA from the 3D CT image.  A classifier may be trained to detect computer extracted textural or shape features associated with IA in a 3D CT image…. IA tissue 820 and non-invasive tissue 810 are registered with the CT image 830 of the same region of tissue.  In one embodiment, affine and elastic registration facilitates mapping the extent of invasion from ex vivo pathology represented by IA tissue 820 and non-invasive tissue 810 onto corresponding CT imagery represented by CT image 830.  Affine and elastic registration facilitates correcting deformations suffered by the tissue during excision and histology preparation.  Recovering non-linear deformations between the template and target images facilitates registering the 3D histological reconstruction with the CT imagery. --, in [0015]; -- a classification circuit that generates an invasiveness classification for a diagnostic 3D radiological image;  a training circuit that trains the classification circuit to identify a texture feature or a shape feature associated with IA or AIS;  an image acquisition circuit that accesses a diagnostic 3D radiological image of a region of tissue demonstrating cancerous pathology and that provides the diagnostic 3D radiological image to the classification circuit, where the diagnostic 3D radiological image includes a texture feature or a shape feature;  and an IA prediction circuit that generates an invasiveness score based, at least in part, on the diagnostic 3D radiological image and the invasiveness classification.--, in claim 18, and, -- SVM regression may be used to determine an IA score.  For example, the SVM may learn to classify an image based on a texture feature that was extracted from the 3D radiological image that matches a previously learned texture feature to within a threshold.--, in [0052]-[0056]; see Madabhushi’647: e.g., --employing computer aided detection and diagnosis (CADx) techniques. Conventional CADx approaches typically employ image-driven textures acquired from multiple MRI protocols, and may combine the image-driven textures with pharmacokinetic behavior quantifiers and machine learning techniques. However, these conventional approaches have not been generalized across different scanners or across different institutions. --, in [0005], and, --classifying the MR image of the region of prostate tissue in the patient demonstrating cancerous pathology. Classifying the MR image may include controlling a CADx system to generate a classification of the region of tissue in the image based, at least in part, on the quantification of differences or on the BcR probability score.--, in [0031], [0057], Fig. 5, and -- Quantification logic 448 computes a quantification of differences associated with the shape feature, the volume feature, or the intensity feature, and the differential atlas. In one embodiment, quantification logic 448 also generates a probability score for the patient based, at least in part, the quantification of differences. The quantification of differences may be based, at least in part, on the shape feature, the volume feature, or the intensity feature, and the differential atlas. In one embodiment, quantification logic 448 generates a registered diagnostic image by registering the diagnostic image to the statistical shape differential atlas. Quantification logic 448 may then control a CADx system or other medical imaging system to display the registered diagnostic image, the quantification of differences, or the BcR probability score. In one embodiment, quantification logic 448 may control a CADx system to classify the diagnostic image based, at least in part, on the quantification of differences or on the BcR probability score. In other embodiments, other types of CADx systems may be controlled, including CADx systems for types of cancer where disease classification and prognosis prediction may be based on shape or volume features quantified from MR images of a region of tissue.--, in [0066]-[0068]; also see BOROCZKY: e.g., -- a computer-aided stratification technique is applied to analyze historical patient case diagnoses and correctness thereof in order to calculate a stratification score (20) for each of a plurality of abnormality types and/or anatomical locations. --, and, -- analyzing patient demographic and clinical information; and calculating a computer-aided stratification score for the patient case as a function of the identified abnormality and the patient demographic and clinical information--, in abstract, and [0005], --performing computer-aided stratification of diagnosis difficulty level for a plurality of patient cases using computer- aided diagnosis (CADx)--, in [0015] ; -- a computer classifier 22 performs a mathematical transformation that renders the data in the database into a numerical measure of determine likelihood that the physician's diagnostic assessment (e.g., whether a tumor is malignant or benign) will match the truth (i.e., the actual correct diagnosis as determined by pathology or the like).  That is, CAS module predicts whether a radiologist is likely to assess the case correctly or incorrectly.  In one example, historical diagnosis accuracy over a number of patient cases is used to assign stratification scores to current patient cases.  For instance, the CAS module determines whether a particular type of lesion is misdiagnosed at a rate above a predetermined threshold, and assigns that particular type of lesion a "difficult" rating or score.  To further this example, a radiologist may regularly determine that a particular tumor or tumor location is malignant and order a biopsy procedure.  If the biopsy regularly indicates that the tumor is benign, the particular tumor type or location (or other tumor metric) can be associated with a stratification score of "difficult".  It will be appreciated that the foregoing example is not limited to misdiagnoses as a metric for assigning the stratification score, but rather other metrics may be employed, such as characteristics of the images or the computed metrics describing the level of uncertainty expressed in radiology reports.  At 54, when applied to a new case for which the specific lesion location (or type or other metric) is pre-specified, as previously described, the score generated by the classifier becomes the stratification score.  In one embodiment, the CAS algorithm can provide a stratification score for each individual radiologist based on the diagnostic accuracy of the particular physician.--, in [0022], and, -- The database also stores clinical information for each of a plurality of patients, which may include, e.g. family history, medical history, reason for the imaging study, current condition, symptoms, current treatments, risk factors, etc. Also stored in the database are acquired imaging studies for one or more patients, including, e.g. a CT scan, an MM scan, a PET scan, a SPECT scan, an ultrasound scan, an x-ray or the like. [0019] The clinical question may be broadly described as a screening task (e.g., detection of abnormalities, or the like), a diagnosis task (e.g., characterization of abnormalities as to their nature and/or malignancy), or an evaluation task (e.g., measurements, assessment of disease progression and/or treatment efficacy).--, in [0018]-[0019]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667